Citation Nr: 0800684	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee with small 
meniscal tear.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran severed on active duty from November 1968 to 
November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  An August 2004 RO rating decision denied a 
claim of entitlement to TDIU.  In an August 2005 rating 
decision, the RO granted service connection for left knee 
disability and assigned an initial zero percent rating 
effective April 16, 2003.  The veteran subsequently appealed 
the initial rating assigned.  A July 2006 RO rating decision 
increased the evaluation for left knee disability to 10 
percent effective to the date of claim.  This issue is not 
before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the responsibility to obtain and consider any 
relevant records from the Social Security Administration.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  

In this case, review of the claims folder reveals that the 
veteran filed a disability claim with the Social Security 
Administration in approximately October 2002.  Although it 
appears the claim was denied, the RO has never secured 
records associated with his disability claim.  The Board 
notes that such records are relevant, particularly with 
respect to the claim for TDIU.  

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected 
disabilities involving: (1) post-traumatic stress disorder 
(PTSD), rated as 50 percent disabling; (2) osteoarthritis of 
the left knee with a small meniscal tear, rated as 10 percent 
disabling; and (3) patellofemoral syndrome of the right knee, 
rated as 10 percent disabling, for a combined 60 percent 
disability rating. 

VA clinical records reflect that the veteran is working a 40 
hour work week as a substance abuse counselor at the Clayton 
House in Glastonbury, Connecticut.  The Board wants more 
information regarding this employment.  See Bowling v. 
Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful 
employment refers to, at the minimum, the ability to earn a 
living wage, and is not engaged in substantially gainful 
employment if annual income below the poverty threshold for 
one person).  

On remand, the RO should obtain from the veteran information 
concerning his current employment and income status.  
Furthermore, the RO's March 2006 notice to the veteran 
regarding the criteria for establishing an initial rating and 
effective date of award was returned as undeliverable with 
subsequent information of record indicating a new address.  
The RO should resend this notice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain from him 
information concerning his current employment and 
income status, and notify him of the criteria for 
establishing an initial disability rating and 
effective date of award consistent with the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Request from the Social Security Administration 
documents related to the veteran's disability 
claim, filed in approximately October 2002, 
including all disability determinations and 
associated medical records.  Associate with the 
claims folder all documentation related to the 
request and any response received.

3.  Obtain clinical records of the veteran's VA 
treatment since July 2006.

4.  When the development requested has been 
completed, the case should again be reviewed by the 
RO on the basis of the additional evidence.  If any 
benefit sought on appeal is not granted, the 
veteran and his representative should be furnished 
a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before 
the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

